Citation Nr: 0635174	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-20 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1978 to October 
1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
New York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for schizophrenia, and granted a 30 percent 
evaluation for the veteran's service connected 
dermatophytosis.  

The veteran's appeal was previously before the Board in 
October 2002, but was remanded for a hearing.  A hearing was 
scheduled, but in April 2003 the veteran requested that it be 
canceled.  The appeal was returned to the Board in December 
2003, but was again remanded for further development.  

The veteran's claim for service connection for schizophrenia 
was granted by the RO in a January 2006 rating decision.  
This is considered a full grant of the benefits sought on 
appeal, and this issue is no longer before the Board.  The 
development requested regarding the claim for an increased 
rating for dermatophytosis has been completed, and the appeal 
has been returned to the Board for further review.  


FINDING OF FACT

The veteran's dermatophytosis of the feet and ankles is 
productive of symptoms including exudation, constant itching, 
and a single abscess, without evidence of systemic or nervous 
manifestations, symptoms that affect more than 40 percent of 
the body, or the use of corticosteroids or other 
immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Codes 7806, 7813 (2002 
& 2006)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the rating decision on appeal was issued prior 
to the enactment of the VCAA.  Therefore, prior notification 
of the VCAA was impossible.  

The RO provided VCAA notice by letter dated in May 2002.  The 
notice included the type of evidence needed to substantiate 
the claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  This notice was provided to the veteran again 
in a March 2004 letter from the Appeals Management Center.  
In addition, this letter notified the veteran that he should 
provide any evidence in his possession that pertained to the 
claim.  

As these notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the January 
2006 readjudication of the claim after sending the proper 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination for his disability.  

The Board notes that the December 2003 remand requested the 
VA examination, and instructed the examiner to estimate the 
percentage of the body affected by the veteran's disability.  
The April 2004 examiner failed to provide this estimate.  

The Board notes that it is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (Court).  
Stegall v. West, 11 Vet. App. 268 (1998).  

However, the Board finds that there is no harm to the veteran 
to proceed with the adjudication of his claim without 
obtaining the percentage estimate.  The April 2004 
examination shows that the veteran's skin disability is 
confined to his feet and ankles, and there is no recent 
evidence of this disability elsewhere.  

In order to receive an evaluation in excess of the current 30 
percent, the veteran's disability must affect more than 40 
percent of his body.  See 38 C.F.R. § 4.118, Code 7806.  The 
Board finds that it can safely conclude that a skin 
disability confined to the feet does not affect more than 40 
percent of the body, and that a remand for confirmation of 
this conclusion would only result in further delay of a 
decision in the veteran's appeal with no possible benefit to 
him.  Therefore, the Board may proceed with review of the 
veteran's appeal without prejudice to his rights.  See 38 
U.S.C.A. § 5103A(a)(2); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Wensch v. Principi, 15 Vet App 
362 (2001).  

All other identified records that are available have been 
obtained, including records from the Social Security 
Administration (SSA).  The veteran was scheduled for a 
hearing before a Veterans Law Judge at the RO, but this 
hearing was canceled at the veteran's request.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability the most recent findings are 
of greater significance than those from the past.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
dermatophytosis of the feet and soles was established in an 
April 1983 rating decision.  A 10 percent evaluation was 
assigned for this disability.  This evaluation was increased 
to 30 percent in the November 1999 rating decision on appeal.  

The veteran's disability is evaluated under the provisions of 
38 C.F.R. § 4.118, Code 7813, which is the rating code for 
dermatophytosis.  The Board notes that this rating code 
underwent a change during the course of the veteran's appeal.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing Landgraf 
v. USI Film Products, 511 U.S. 244 (1994).  

In increased rating cases, where the rating criteria is 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise)); see also VAOPGCPREC 
7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).  

Under the rating code in effect at the time of the decision 
on appeal, the veteran's dermatophytosis was to be evaluated 
under the rating code for exzema.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant was 
evaluated as 50 percent disabling.  When there was exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation was merited.  For 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating was warranted.  
A zero percent rating was assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  38 C.F.R. § 4.118, Codes 7806, 7813 (2002). 

Under the rating codes that became effective on August 30, 
2002, dermatophytosis is to be rated as disfigurement of the 
head, face, or neck; scars; or dermatitis, depending on the 
predominant disability.  A 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure to at 
least 5%, but less than 20%, of the entire body or at least 
5%, but less than 20%, of exposed areas affected; or the need 
for intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  The next 
higher rating of 30 percent requires evidence of exposure 
from 20% to 40% of the entire body or 20% to 40% of exposed 
areas affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this Code, 60 percent, requires evidence of exposure to 
more than 40% of the entire body or more than 40% of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Code 7806, 7813 (2006).

The evidence includes the report of a VA skin examination 
conducted in October 1999.  This examination noted that the 
veteran had experienced a foot rash for 17 years, since he 
was discharged from service.  He treated this disability with 
ointments.  The symptoms included pruritus.  The disease 
included onychomycosis of the toenails, and scaly patches of 
the feet and legs.  The symptoms also included crusting.  The 
diagnosis was onychomycosis and xerosis.  

VA treatment records dated in February 2001 show that the 
veteran complained of pain of the feet for the past three to 
four years that had become worse over the last year.  The 
pain was increased by wearing shoes.  On examination, the 
veteran was found to have bilateral bunions with some 
tenderness over the medial aspect of the first 
metatarsalphalangeal joint of both great toes.  

May 2001 VA treatment records state that the veteran reported 
his feet and toes had been swollen and painful for the past 
month.  

In November 2001, the veteran reported painful toes.  The 
pain had been present for six or seven months, and would 
increase in intensity with walking or standing for long 
periods of time.  On examination, the veteran had 
hyperkeratotic areas on toes one, three, and five, 
bilaterally.  There was dry and flaking skin of the plantar 
aspect and the heels bilaterally.  The nails were dystrophic 
and discolored.  There were no macerations, edema, or open 
lesions.  Muscle power was 5/5 and range of motion was within 
normal limits.  The assessment was onychomycosis, tinea 
pedis, and tylomas.  The planned treatment was debridement of 
the nails and skin lesions, and lamisil cream.  

The veteran underwent an additional VA skin examination in 
June 2002.  The claims folder was reviewed in conjunction 
with this examination.  The medical history showed that the 
veteran had developed fungal infection of both feet in 
service.  He had experienced swollen feet and it became 
painful to walk.  Currently, the symptoms were described as 
constant.  The veteran had been unable to wear shoes for the 
past six months, and his symptoms included pain.  On 
examination, the veteran was wearing only socks.  There was 
hyperkeratosis of the feet and nails, with subungual debris.  
The lateral aspect of the feet showed ulceration, 
exfoliation, and crusting.  There were no associated systemic 
or nervous manifestations.  The diagnoses were tinea pedis 
and onychomycosis.  

In August 2002, the veteran was seen for dermatophytosis of 
the nails and feet.  He was noted to be a paranoid 
schizophrenic who had lost his shoes. 

The veteran was seen in August 2003 with complaints of 
painful elongated nails and calluses.  On examination, the 
veteran had hyperkeratotic areas on toes one, three, and 
five, bilaterally.  There was dry and flaking skin of the 
plantar aspect and the heels bilaterally.  The nails were 
dystrophic and discolored.  There were no macerations, edema, 
or open lesions.  Muscle power was 5/5 and range of motion 
was within normal limits.  The assessment was onychomycosis, 
tinea pedis, and tylomas.  

The veteran was afforded a VA skin examination in April 2004.  
The claims folder was reviewed.  The veteran reported that 
his problem had been constant and progressively worse since 
discharge from service.  His current treatment consisted of 
hand lotions and a prescription antifungal cream for daily 
use.  The veteran stated that this did not work.  The 
symptoms included painful pruritus, calluses of the feet, and 
burning.  It was painful to walk and difficult to wear shoes.  
On examination, the feet had diffuse hyperkeratosis with 
focal areas of hyperkeratosis and maceration of the toe webs.  
There was subungual debris hyperkeratosis of the nails.  The 
veteran did not have scarring, acne, alopecia, alopecia 
areata, or hyperhidrosis.  The diagnoses included tinea pedis 
and onychomycosis.  

VA treatment records dated June 2004 show that the veteran 
was treated for an abscess on the lateral portion of the 
right big toe.  After administering anesthesia, purulent 
material was drained from the abscess.  The wound was 
cleaned, and then packed and dressed.  Cellulitis of the foot 
was noted, and intravenous antibiotics were administered.  
The veteran remained in the hospital for treatment of his 
foot for several days.  

The evidence does not demonstrate entitlement to an increased 
evaluation for the veteran's dermatophytosis under either the 
old or new rating codes.  

In order to receive an increased evaluation to 50 percent 
under the old rating code, the evidence must show ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an appearance that is exceptionally 
repugnant.  In this case, the October 1999 examination 
demonstrated some crusting.  However this was confined to the 
feet and legs, and does not demonstrate that the crusting was 
extensive.  Subsequent records do not show symptoms above the 
ankle.  The November 2001 records show that there were no 
macerations, edema, or open lesions, as did the August 2003 
records.  The June 2002 examiner noted that there were no 
systemic or nervous manifestations.  The veteran has reported 
painful feet, but the evidence shows that this is at least 
partially the result of bunions.  The veteran experienced an 
abscess in June 2004, which was treated and improved.  It is 
unclear whether or not this abscess was the result of his 
skin disability.  The Board finds that the veteran's symptoms 
more nearly resemble those of exudation or constant itching, 
which merit the current 30 percent evaluation.  

The Board further finds that entitlement to an increased 
evaluation under the rating code in effect from August 2002 
is not demonstrated.  The veteran's predominant disability is 
dermatitis.  When evaluated under these rating criteria, the 
evidence does not show that the veteran has used 
corticosteroids or other immunosuppressive drugs.  In 
addition, although the October 1999 examination notes some 
scaly patches of the legs, no other subsequent records show 
skin problems higher than the ankles.  Therefore, the 
evidence does not indicate that more than 40 percent of the 
body is affected by the veteran's disability, and 
continuation of the current 30 percent rating is warranted.  
The evidence shows that the veteran's disability does not 
affect his head, face, or neck, and does not result in scars, 
so these corresponding rating codes are not applicable.  
Therefore, the veteran's symptoms more nearly resemble those 
required for continuation of the current 30 percent 
evaluation.  38 C.F.R. § 4.118, Codes 7800, 7801, 7803, 7804, 
7805, 7806, 7813.  


ORDER

Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 30 percent disabling, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


